Citation Nr: 0710922	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  03-10 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
bilateral dry eye syndrome.

2.  Entitlement to a total disability rating based in 
individual unemployability due to service connected 
disability (TDIU).  

3.  Entitlement to a rating in excess of 40 percent for a low 
back disorder.

4.  Entitlement to a rating in excess of 30 percent for a 
left hand disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1965 to August 1969 and from February 1988 to March 
1991.  This case is before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision by the 
Seattle Regional Office (RO) of the Department of Veterans 
Affairs (VA) that, among other things, continued to rate a 
low back disorder as 40 percent disabling, bilateral dry eye 
syndrome as 20 percent disabling, and a left hand disorder as 
30 percent disabling, and denied entitlement to individual 
unemployability.  The veteran filed a timely notice of 
disagreement (NOD) in regards to the above-mentioned issues.  
He perfected his appeal regarding the bilateral dry eye 
syndrome and TDIU claims and those are the only matters 
before the Board

In a June 2002 statement, the veteran appeared to raise new 
claims seeking service connection for a skin disorder and leg 
cramps.  The RO addressed these matters in August 2002 
correspondence, but a determination was never made.  These 
matters are referred to the Agency of Original Jurisdiction 
(AOJ) for further action.  

During the course of the appeal, the veteran's claims file 
has been transferred to the jurisdiction of the Portland RO. 

The issues regarding an increased rating for a low back 
disorder and a left hand disorder, as well as entitlement to 
TDIU are being remanded and are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The veteran is receiving the maximum schedular rating for 
bilateral dry eye syndrome; clinical evaluation revealed 
corrected distance visual acuity of 20/15 in the right eye, 
with corrected near visual acuity of 20/20 in both eyes.


CONCLUSION OF LAW

A rating in excess of 20 percent for bilateral dry eye 
syndrome is not warranted. 38 U.S.C.A. §§ 1155 (West 2002); 
38 C.F.R. § 4.84(a), Diagnostic Code 6025, 6018 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits. See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a). The VCAA applies to the 
instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim. 38 C.F.R. § 
3.159(b)(1). VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim. Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of the claim.  October 2001 (prior to the 
rating decision), December 2003, and March 2006 letters 
advised him of the evidence necessary to substantiate his 
claim for an increased rating.  The August 2001 rating 
decision, a February 2003 statement of the case (SOC), and 
the June 2006 supplemental SOC's, provided the text of 
applicable regulations and explained what the evidence showed 
and why the claim was denied.  March 2006 correspondence 
specifically advised the veteran to submit "any evidence in 
[his] possession that pertains to [his] claim.  Subsequent 
March 2006 correspondence provided notice regarding 
disability ratings and effective dates of awards.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  He is 
not prejudiced by any defect in notice (including in timing) 
as he has had full opportunity to supplement the record and 
participate in the adjudicatory process after notice was 
provided.  Finally, it is not alleged that the notice in this 
case was less than adequate.

The veteran's VA treatment records have been secured.  The RO 
arranged for a VA medical examination in March 2001 and April 
2006.  He has not identified any pertinent evidence that 
remains outstanding.  VA's duty to assist is also met.  
Accordingly, the Board will address the merits of the claim.

II.  Factual Background

The veteran is separately rated at 30 percent for post 
operative cataract extraction of both eyes and that matter is 
not before the Board.   

1999 through 2003 treatment records from Walla Walla VA 
Medical Center (VAMC) showed treatment for a bilateral eye 
disorder, including chronic dry eyes with an allergy 
component.  A May 2001 record indicated that the veteran's 
eyes were itching.  It was suggested that he try Zaditor eye 
drops to target the itch symptoms and a mast cell stabilizer 
was introduced.  The assessment was allergic conjunctivitis 
combined with dry eyes and blepharitis.  

March 2001 VA examination noted that the veteran sought 
treatment at the VAMC for chronic dry eyes.  He has received 
punctual plugs placed in the puncta of both eyes.  He uses 
Refresh eye drops three to five times daily.  Refresh PM is 
used 50% of the time at night.  He used multiple medications 
for allergy, eye related problems.  As for his eyesight, at 
the time of the examination, he was without complaint.  The 
corrected near visual acuity was 20/20 in both eyes and the 
corrected distant visual acuity was 20/15 in the right eye.  
The assessment was chronic dry eye and allergy symptoms, 
ongoing.  The veteran was expected to continually need some 
kind of lubricating eye drops and from time to time, allergy 
eye drops.  There was status post cataract surgery in both 
eyes with vision to 20/15 and no abnormal findings; mild 
refractive error, which was correctable with standard 
eyeglasses; and an area of lattice degeneration in the 
peripheral retina of the left eye in on area, which will need 
to be followed with routine eye examinations.  

February 2006 treatment records from Walla Walla VAMC 
included a comprehensive eye examination.  It was noted that 
the veteran's vision with current bifocals was good.  His 
eyes were itchy, in which he used Restasis.  He had no other 
visual complaints.  The assessment was hyperopia, 
astigmatism, presbyopia; pseudophakia in both eyes, not 
affecting vision; and chronic allergic conjunctivitis. 

An April 2006 VA examination, included an assessment of 
clinically significant chronic dry eye in both eyes with 
relief only by daily use of cyclosporine (Restasis) eye drops 
and frequent artificial tears; chronic allergic 
conjunctivitis in both eyes, mildly symptomatic at the time 
of the examination and controlled with daily use of 
Olopatadine (Patanol); stable pseudophakia in both eyes; and 
mixed astigmatism with presbyopia.  It appeared that the 
corrected visual acuity in both eyes is 20/20.  The examiner 
specifically noted the veteran's visual acuity met the 
driver's license standards and also allowed him to read 
standard print with proper eyeglass correction.  The examiner 
also noted that the veteran's chronic dry eyes, allergic 
conjunctivitis, and chronic blepharitis created a cluster of 
conditions that affected the activities of daily living in 
that he needed to be able to control his working environment 
to limit exposure to allergens such as dust or pollen, or 
exposure to drying environments such as direct heat, air 
conditioning, or wind.  He also needed to frequently break 
from work activities for instillation of lubricating eye 
drops during the normal work day.  His medicated eye drops 
are instilled in the morning and evening hours outside of 
typical working hours.  The examiner opined that regular 
instilment of lubricating eye drops, even if needed hourly, 
is not an impediment to employment.  As already stated, the 
eye conditions which affected the veteran would limit the 
environment in which he could work unimpaired by his ocular 
conditions.  

III.  Criteria and Analysis

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4.

In a claim for an increased rating, the present level of 
disability is of primary concern; the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
38 U.S.C.A. § 5107(b).

At the outset, the Board finds it noteworthy that the veteran 
is separately rated at 30 percent under Code 6029 (Aphakia) 
for post operative cataract extraction of both eyes and that 
matter is not before the Board.   

In regards to the veteran's bilateral dry eye syndrome, the 
current 20 percent rating is the maximum schedular rating 
available for bilateral epiphora.  The veteran is not 
entitled to a higher initial rating under Code 6018 for 
conjunctivitis, because a 10 percent rating is the highest 
rating for active conjunctivitis.  To warrant a higher 
rating, the Board must look to other potentially applicable 
Codes.  The VA examinations in 2001 and 2006 did not suggest 
that the veteran's bilateral dry eye syndrome related 
symptomatology that resulted in uveitis, scleritis, iritis, 
cyclitis, choroiditis, retinitis, a recent intra-ocular 
hemorrhage, a detachment of the retina, or an unhealed eye 
injury under Codes 6000 through 6009.  Additionally, there 
was no indication that the veteran's bilateral dry eye 
syndrome resulted in an impairment of visual acuity or field 
loss, required rest, or resulted in episodic incapacity.  The 
evidence did not indicate that that the veteran has 
tuberculosis of the eye or glaucoma under Codes 6010 and 6012 
due to his service-connected bilateral dry eye syndrome.  The 
VA examinations did not show trachomatous conjunctivitis to 
warrant a rating under Code 6017.  In addition, there is no 
evidence that the veteran's bilateral dry eye syndrome has 
resulted in ptosis, ectropion, entropion, lagophthalmos, or 
optic neuritis.  As such, for a rating under Codes 6019, 
6020, 6021, 6022, or 6026 is not warranted.  A review of the 
diagnostic codes for visual acuity (38 C.F.R. § 4.84a, Codes 
6061 to 6079) also would not result in a higher rating under 
those or other Codes.  

Accordingly, there is a preponderance of the evidence against 
a rating in excess of 20 percent for the veteran's bilateral 
dry eye syndrome.

The Board also finds that the veteran's bilateral dry eye 
syndrome demonstrated no more interference with employment 
than is contemplated by a schedular rating.  Such factors as 
"marked" interference with employment or hospitalization due 
to bilateral dry eye syndrome (which would warrant referral 
for extraschedular consideration) are not shown.  Therefore, 
referral for extraschedular rating consideration is not 
required.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to a rating in excess of 20 percent for bilateral 
dry eye syndrome is not warranted.  


REMAND

In October 2001, the veteran filed a timely NOD with the 
August 2001 rating decision that, among other things, denied 
an increased rating for a low back and left hand disorder.  
The Court has held that where the Board finds that an NOD has 
been submitted regarding matters that have not been addressed 
in a SOC, the issues should be remanded to the AOJ for 
appropriate action, including the issuance of a SOC.  
Manlincon v. West, 12 Vet. App. 238 (1999).

The veteran is seeking TDIU.  As the criteria for a TDIU 
includes consideration of the ratings assigned for the 
veteran's service connected disabilities (38 C.F.R. § 4.16), 
the issue of TDIU is inextricably intertwined with the claims 
seeking increased ratings for a low back and a left hand 
disorder.  Smith v. Gober, 236 F. 3d. 1370, 1372 (Fed. Cir. 
2001).  Given that the matters of an increased rating for a 
low back and a left hand disorder are not finally resolved; 
the issue of entitlement to TDIU must be remanded to the AOJ 
to allow for consideration of the increased rating claims.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should issue an SOC 
addressing the matters of entitlement to 
an increased rating for the veteran's low 
back and left hand disorders.  The 
veteran must be advised of the time limit 
for filing a substantive appeal, and also 
that the Board will have jurisdiction in 
this matter only if he does file a timely 
substantive appeal.  If he timely 
perfects an appeal, this matter should be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.   

2.  The veteran should be requested to 
identify all sources of treatment he 
received for a low back and left hand 
disorder from 2000 to the present.  The 
RO/AMC should obtain copies of complete 
treatment records (those not already in 
the claims folder) from the identified 
sources.  This should specifically 
include records of treatment from Walla 
Walla VAMC noted above.

3.  After the increased rating claims 
for a low back and left hand disorder 
are addressed, the RO/AMC should 
arrange for a VA examination concerning 
the TDIU claim.  After reviewing the 
veteran's claims file, the examiner 
should provide an opinion as to whether 
the veteran's service connected 
disabilities prevent him from securing 
and following substantially gainful 
employment consistent with his 
education and work background.   All 
opinions and conclusions expressed must 
be supported by a complete rationale in 
a report.  

4.  After the development ordered above 
is completed, the AOJ should re-
adjudicate the TDIU claim.  If it remains 
denied, an appropriate supplemental SOC 
should be issued, and the appellant and 
his representative should have the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



______________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


